UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION

DUNCAN LOTT PLAINTIFF
v. Civil No. 1:18-cv-00063-GHD-DAS

AXA EQUITABLE LIFE INSURANCE
COMPANY AND DISABILITY MANAGEMENT
SERVICES INC DEFENDANT

 

ORDER DENYING MOTION TO INTERVENE

 

This matter is before the Court on non-party Langston & Lott, P.A.’s motion to
intervene [94]. In its motion, Langston & Lott P.A. seeks to intervene so that it may appeal
the Magistrate Judge’s order granting Defendants’ Motion to Compel and Denying
Motions to Quash. Langston & Lott, P.A. asserts it has an interest in the materials subject
to the discovery requests underlying that order.

Under Rule 24 of the Federal Rules of Civil Procedure, to intervene as a matter of
right, the movant must show.

(1) the motion to intervene is timely; (2) the movant asserts
an interest that is related to the property or transaction that
forms the basis of the controversy in the case into which she
seeks to intervene; (3) disposition of the case may impair or
impede the movant's ability to protect her interest; and (4)
the existing parties do not adequately represent the movant's
interest.

United States v. Montgomery Cty. Bd. of Educ., No. 3:67-CV-00020-NBB, 2018 WL
1321428, at *1—2 (N.D. Miss. Mar. 14, 2018) (citing Ross v. Marshall, 426 F.3d 745, 753
(Sth Circ. 2004)).

The motion was not timely. To determine whether a motion to intervene is timely, the
court must consider

(1) the length of time during which the proposed intervenors
actually knew or reasonably should have known of their
interest in the case; (2) the extent of the prejudice that the
existing parties may suffer as a result of the proposed
intervenors' failure to apply for intervention as soon as they
actually knew or reasonably should have known of their
interest in the case; (3) the extent of the prejudice that the
proposed intervenors may suffer if the motion is denied; and
(4) the existence of unusual circumstances militating for or
against the determination that the motion is timely.

Lucas v. McKeithen, 102 F.3d 171, 173 (Sth Cir. 1996).

Plaintiff Duncan Lott is the President and 50% shareholder in Langston & Lott, P.A.
Moreover, Langston and Lott’s other shareholder, Duncan’s son Casey Lott, represented
several of the entities who filed the motions to quash. There is no reason Langston and
Lott, P.A. could not have sought to intervene before the Magistrate Judge issued his ruling.
See United States v. Duke Energy Corp., No. 1:00CV1262, 2009 WL 10717776, at *2
(M.D.N.C. Jan. 30, 2009) (finding that trade association’s motion to intervene was
untimely when trade association knew of interest in discovery material but failed to
intervene until an unfavorable ruling was issued).

Further, Langston & Lott, P.A.’s interest in the discovery dispute and any appeal is
adequately represented by Duncan Lott. As said above, Duncan is the President and 50%
shareholder of Langston & Lott, P.A. The record reflects that Duncan Lott and Langston
& Lott, P.A. were working together to appeal the Magistrate Judge’s order—Langston and
Lott, P.A. joined in Duncan Lott’s objection and appeal of the order, see [98], and the same
attorney filed both the joint objection and Langston and Lott, P.A.’s motion to intervene.
Under these circumstances Langston & Lott, P.A. cannot establish that Duncan Lott cannot
adequately represent his interests. See United States v. Duke Energy Corp., 218 F.R.D. 468,
470 (M.D.N.C. 2003), affd, No. 1:00CV1262, 2009 WL 10717776 (M.D.N.C. Jan. 30,
2009) (finding trade association’s interest in discovery dispute was adequately represented
by its constituent member where the two were “actively working and cooperating with one

another .. . with respect to the discovery issues”.).
Finally, since Duncan Lott could adequately represent Langston & Lott, P.A.’s interest
and since the court has already overruled Lott’s objections and affirmed the Magistrate
Judge’s order, the request to intervene is now moot.

Accordingly, the motion to intervene [94] is DENIED.

day o
SO ORDERED, this, the day of October, 2019.

AY Whe

o

SENIOR U.S. DISTRICT JUDGE

 
